Title: From Thomas Jefferson to John Taylor, 6 January 1808
From: Jefferson, Thomas
To: Taylor, John


                  
                     Dear Sir 
                     
                     Washington Jan. 6. 08.
                  
                  Your ingenious friend, mr Martin, formerly made for me a drill of very fine construction. I am now very desirous of sending one of them to the Agricultural society of Paris, with whom I am in correspondence, & who are sending me a plough, supposed to be of the best construction ever known. on trial with their best ploughs, by a dynamometer, it is drawn by from one half to 2/3 of the force requisite to their best former ploughs. will you be so good as to get mr Martin to make me one of his best drills, sparing no pains to make the workmanship worthy of the object, to pack it in a box and contrive it for me to Fredericksburg. the cost shall be remitted him as soon as known.   I see by the agricultural transactions of the Paris society they are cultivating the Jerusalem artichoke for feeding their animals. they make 10,000 lb. to the acre, which they say is three times as much as they generally make of the potatoe.   The African negroes brought over to Georgia a seed which they called Beni, & the botanists Sesamum. I lately recieved a bottle of the oil, which was eaten with sallad by various companies. all agree it is equal to the olive oil. a bushel of seed yields 3. gallons of oil. I propose to cultivate it for my own use at least.   The embargo keeping at home our vessels, cargoes & seamen, saves us the necessity of making their capture the cause of immediate war: for if going to England, France had determined to take them, if to any other place, England was to take them. till they return to some sense of moral duty therefore, we keep within ourselves. this gives time. time may produce peace in Europe. peace in Europe removes all causes of differences till another European war, & by that time our debt may be paid, our revenues clear, & our strength increased. I salute you with great friendship and respect.
                  
                     Th: Jefferson 
                     
                  
               